                                     Case 2:20-cv-07142-GW-AS Document 10 Filed 09/09/20 Page 1 of 5 Page ID #:58



                                     1   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                     2   Todd M. Friedman (SBN 216752)
                                         tfriedman@toddflaw.com
                                     3   Adrian R. Bacon (SBN 280332)
                                         abacon@toddflaw.com
                                     4   21550 Oxnard St., Suite 780
                                     5   Woodland Hills, CA 91367
                                         Phone: 323-306-4234
                                     6   Fax: 866-633-0228

                                     7   Attorneys for Plaintiff
                                         Melissa Meyer
                                     8
                                     9   YU | MOHANDESI LLP
                                    10   Brett B. Goodman (SBN 260899)
                                    11   213.375.3543 | bgoodman@yumollp.com
                                         Tamar G. Ellyin (SBN 266860)
633 West Fifth Street, Suite 2800




                                    12   213.277.5571| tellyin@yumollp.com
                                         633 West Fifth Street, Suite 2800
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13   Los Angeles, CA 90071
                                         213.377.5501 Facsimile
                                    14
                                    15   Attorneys for Defendant
                                         OneMain Financial Group, LLC
                                    16
                                    17                              UNITED STATES DISTRICT COURT
                                    18                         CENTRAL DISTRICT OF CALIFORNIA
                                    19
                                    20   MELISSA MEYER,                                   Case No.: 2:20-cv-07142-GW-AS
                                    21                             Plaintiff,             STIPULATION FOR BINDING
                                                                                          ARBITRATION
                                    22          vs.
                                    23
                                    24   ONEMAIN FINANCIAL GROUP, LLC
                                    25                             Defendant.
                                    26
                                    27
                                    28
                                                                                    –1–
                                                                                STIPULATION
                                     Case 2:20-cv-07142-GW-AS Document 10 Filed 09/09/20 Page 2 of 5 Page ID #:59



                                     1         Plaintiff MELISSA MEYER (“Plaintiff”) and Defendant ONEMAIN
                                     2   FINANCIAL GROUP, LLC ( “Defendant”), through their counsel of record, hereby
                                     3   stipulate as follows:
                                     4         1.     On July 8, 2020, Plaintiff filed a Complaint in the Superior Court of
                                     5   California for the County of Los Angeles against Defendant, Case No. 20STLC05722.
                                     6   On August 7, 2020, Defendant removed the Complaint to the United States District
                                     7   Court for the Central District of California and was assigned Case No. 2:20-cv-07142-
                                     8   GW-AS.
                                     9         2.     The Complaint asserts two causes of action against Defendant: (1)
                                    10   violation of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788
                                    11   et seq. and (2) violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227,
633 West Fifth Street, Suite 2800




                                    12   et seq. (“TCPA”).
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13         3.     Plaintiff and Defendant previously entered into a valid agreement
                                    14   (“Arbitration Agreement”) to arbitrate all disputes. Pursuant to the Arbitration
                                    15   Agreement, the parties have stipulated to arbitrate this dispute through the American
                                    16   Arbitration Association (“AAA”).
                                    17         4.     The parties also stipulate to stay the action in its entirety pending
                                    18   completion of the arbitration.
                                    19
                                    20         IT IS SO STIPULATED.
                                    21   ///
                                    22   ///
                                    23   ///
                                    24   ///
                                    25   ///
                                    26   ///
                                    27   ///
                                    28   ///
                                                                                    –2–
                                                                               STIPULATION
                                     Case 2:20-cv-07142-GW-AS Document 10 Filed 09/09/20 Page 3 of 5 Page ID #:60



                                     1   Dated: September 9, 2020     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                     2
                                     3                                     By:      /s/ Adrian R. Bacon
                                                                                    Adrian R. Bacon
                                     4                                              Attorney for Plaintiff
                                     5                                              Melissa Meyer

                                     6
                                     7
                                     8
                                     9   Dated: September 9, 2020           YU | MOHANDESI LLP
                                    10
                                    11                                     By: /s/ Tamar G. Ellyin
                                                                                Brett B. Goodman
633 West Fifth Street, Suite 2800




                                    12                                          Tamar G. Ellyin
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13                                          Attorneys for Defendant
                                                                                OneMain Financial Group, LLC
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                                                              –3–
                                                                         STIPULATION
                                     Case 2:20-cv-07142-GW-AS Document 10 Filed 09/09/20 Page 4 of 5 Page ID #:61



                                     1         I, Tamar G. Ellyin, am the ECF user whose ID and password are being used to
                                     2   file this Stipulation for Binding Arbitration. I hereby attest that Adrian R. Bacon has
                                     3   concurred in this filing.
                                     4
                                     5   Dated: September 9, 2020               By:       /s/ Tamar G. Ellyin
                                     6                                                    Tamar G. Ellyin

                                     7
                                     8
                                     9
                                    10
                                    11
633 West Fifth Street, Suite 2800




                                    12
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                                                                      1
                                                                              STIPULATION
                                     Case 2:20-cv-07142-GW-AS Document 10 Filed 09/09/20 Page 5 of 5 Page ID #:62



                                     1                              CERTIFICATE OF SERVICE
                                     2         I certify that on September 9, 2020, a copy of the foregoing was filed and
                                     3   served electronically in the ECF system. Notice of this filing will be sent to the
                                     4   parties of record by operation of the Court’s electronic filing system as described
                                     5   below. Parties may access this filing through the Court’s system.
                                     6                                   Todd M. Friedman
                                     7                                    Adrian R. Bacon
                                                                Law Offices of Todd M. Friedman, P.C.
                                     8                              21550 Oxnard St., Suite 780
                                                                     Woodland Hills, CA 91367
                                     9                               tfriedman@toddflaw.com
                                                                       abacon@toddflaw.com
                                    10                                   Counsel for Plaintiff
                                    11
633 West Fifth Street, Suite 2800




                                    12         DATED: September 9, 2020
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13
                                    14                                          By: /s/ Tamar G. Ellyin
                                                                                      Tamar G. Ellyin
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                                                                     1
                                                                        CERTIFICATE OF SERVICE
